                                Case 4:17-cv-11339-LVP-RSW ECF No. 28-1 filed 04/14/20                             PageID.341   Page 1 of 1




                                                                                 Index of Exhibits
                                              1. Exhibit A- Email exchanges:
                                                 • March 18, 2020 at 7:55 p.m., Clinton Mikel to Danielle Safran
                                                 • March 18, 2020 at 7:49 p.m., Danielle Safran to Clinton Mikel
                                                 • March 12, 2020 at 11:25 a.m., Danielle Safran to Clinton Mikel
                                                 • March 12, 2020 at 9:53 a.m., Clinton Mikel to Danielle Safran
                                                 • March 12, 2020 at 9:31 a.m., Danielle Safran to Clinton Mikel
                                                 • March 4, 2020 at 2:38 p.m., Clinton Mikel to Danielle Safran
                                                 • March 4, 2020 at 2:37 p.m., Danielle Safran to Clinton Mikel
                                                 • March 4, 2020 at 2:22 p.m., Clinton Mikel to Danielle Safran
                                                 • March 4, 2020 at 2:20 p.m., Danielle Safran to Clinton Mikel
                                                 • March 4, 2020 at 2:06 p.m., Clinton Mikel to Danielle Safran
                                                 • March 4, 2020 at 1:54 p.m., Danielle Safran to Clinton Mikel
                                                 • March 4, 2020 at 10:32 a.m., Clinton Mikel to Danielle Safran
The Health Law Partners, P.C.




                                              2. Exhibit B- Email exchanges:
                                                 • March 25, 2020, at 10:19 a.m. Clinton Mikel to Danielle Safran
                                                 • March 24, 2020 at 10:48 p.m., Danielle Safran to Jonathan Messina
                                                 • March 23, 2020 at 8:48 p.m., Jonathan Messina/Clinton Mikel to
                                                   Danielle Safran


                                              3. Exhibit C- Email exchanges:
                                                 • April 10, 2020 at 1:02 p.m. Clinton Mikel to Danielle Safran
                                                 • April 6, 2020 at 6:57 p.m., Danielle Safran to Clinton Mikel
                                                 • April 6, 2020 at 11:19 a.m. Clinton Mikel to Danielle Safran
                                                 • April 2, 2020 at 9:43 p.m., Danielle Safran to Clinton Mikel
                                                 • April 2, 2020 at 7:39 p.m. Clinton Mikel to Danielle Safran
                                              4. Exhibit D
                                         Letter from Health Law Partners, P.C. to Danielle Safran, dated April 2, 2020




                                 Exhibits To:
                                 Brief in Support of Defendants’ Response to Plaintiff-Relator’s Ex-Parte Motion
                                 Case No.: 4:17-cv-11339-LVP-RSW
                                                                                                          i
